
	
		
		110th CONGRESS
		1st Session
		S. 1029
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to
		  provide incentives to landowners to protect and improve streams and riparian
		  habitat.
	
	
		1.Stream habitat improvement program
			(a)In generalChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is
			 amended by adding at the end the following:
				
					1240Q.Stream
				habitat improvement program
						(a)In generalThe Secretary, in consultation with the
				State technical committees established under section 1261, shall establish
				within the Natural Resources Conservation Service a program to be known as the
				stream habitat improvement program (referred to in this section as the
				program).
						(b)Eligible projects
							(1)In generalUnder the program, the Secretary shall
				offer to enter into agreements under which the Secretary shall make cost-share
				payments to landowners to carry out on land owned by the landowners projects
				to—
								(A)protect streamside areas, including through
				the installation of riparian fencing and improved stream crossings;
								(B)repair in-stream habitat;
								(C)improve water flows and water quality,
				including through channel restoration;
								(D)initiate watershed management and planning
				in areas in which streams are in a degraded condition due to past agricultural
				or forestry practices; and
								(E)undertake other types of stream habitat
				improvement approved by the Secretary.
								(2)Priority projectsThe Secretary shall give priority to any
				landowner applicant that carries out a project to—
								(A)remove a small dam or in-stream
				structure;
								(B)improve fish passage, including through
				culvert repair and maintenance;
								(C)protect streamside areas;
								(D)improve water flows, including through
				irrigation efficiency improvements; or
								(E)improve in-stream flow quality or timing or
				temperature regimes.
								(3)Priority applicantsTo ensure that program projects address the
				causes of stream habitat degradation, the Secretary shall give priority to any
				landowner applicant that demonstrates that upland improvements associated with
				the stream habitat improvement (including erosion and nutrient management) have
				been, or will be, carried out.
							(c)Cost-Share payments
							(1)In generalExcept as provided in paragraphs (2) and
				(3), the Federal share of payments made under this section shall be equal to 80
				percent of the total cost incurred by the landowner in carrying out a project
				described in subsection (b), as determined and approved by the
				Secretary.
							(2)Nonprofit partnershipThe Secretary shall provide a higher
				Federal share of payments than the share provided under paragraph (1) to a
				landowner that carries out a project in partnership with a nonprofit
				organization.
							(3)Priority projectsThe Secretary may provide a higher Federal
				share of payments than the share provided under paragraph (1) to a landowner
				that carries out a project described in subsection
				(b)(2).
							.
			(b)Funding and technical assistance
				(1)FundingSection 1241(a) of the Food Security Act of
			 1985 (16 U.S.C.
			 3841(a)) is amended by adding at the end the following:
					
						(8)The stream habitat improvement program
				under section 1240Q, using, to the maximum extent practicable, $60,000,000 in
				each of fiscal years 2008 through
				2010.
						.
				(2)Technical assistanceSection 1241(b) of the Food Security Act of
			 1985 (16
			 U.S.C. 3841(b)) is amended by striking paragraphs (1)
			 through (7) and inserting paragraphs (1) through
			 (8).
				
